                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION

In re Richard Miller                                 Chapter 7
                                                     Case No. 19-46148-mar
                                                     Hon. Mark A. Randon

          Debtor.
______________________________________/

Richard Miller,                                      Adv. Proc. No. 19-04301-mar
      .
            Plaintiff,

v.

Legacy DMC,

          Defendant.
______________________________________/


        CERTIFICATE OF SERVICE FOR SUMMONS AND COMPLAINT

        I, Stephen A. Thomas, hereby state that on July 14, 2019, I served a true and

correct copy of the Summons and Complaint for the above matter upon:

Legacy DMC
Attn: Joseph Walsh, President
Lande Bldg., 550 E Canfield Street #329
Detroit, MI 48201.



                                             1
     19-04301-mar   Doc 3   Filed 07/15/19   Entered 07/15/19 19:51:31   Page 1 of 2
by First Class U.S. Mail by placing in an envelope with sufficient postage.

                                              /s/ Stephen A. Thomas
July 14, 2019                                 STEPHEN A. THOMAS P43260
                                              Attorney for Plaintiff
                                              645 Griswold St., Suite 1360
                                              Detroit, Michigan 48226
                                              313-965-2265
                                              sthomas@313965bank.com




                                          2
  19-04301-mar   Doc 3   Filed 07/15/19   Entered 07/15/19 19:51:31   Page 2 of 2
